Citation Nr: 1235643	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  08-07 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran had active service from September 1972 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In December 2011, the Board denied a disability rating in excess of 30 percent for bronchitis and assigned an increased disability rating of 40 percent for the Veteran's service-connected stomach disorder.  The issue of entitlement to a TDIU was added as part of the Veteran's higher evaluation claims pursuant to Rice v. Shinseki, 2 Vet. App. 447 (2009), and remanded for additional development.  In a May 2012 Supplemental Statement of the Case (SSOC), the RO/AMC denied the claim for a TDIU.  The case has now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran is service-connected for hemigastrectomy, gastroduodenostomy, vagotomy with residual diarrhea stools and gastroesophageal reflux disease (GERD), rated as 40 percent disabling; chronic bronchitis, rated as 30 percent disabling; residuals of fracture to the right fourth finger, rated as noncompensable; and a left forearm scar, rated as noncompensable.  His combined disability rating is 60 percent.  

2.  The evidence does not show that the Veteran is unemployable by sole reason of his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Before addressing the merits, the Board preliminarily notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits as provided for by the Veterans Claims Assistance Act (VCAA) of 2000.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This first notice element applies to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of the disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability evaluation and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  With respect to higher evaluation claims, the first notice element mandates generic information that evidence is needed demonstrating an increase in severity of the disability and the effect that this has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), requiring information specific to the particular service-connected disability).  Information on how disability evaluations and effective dates are assigned also must be provided.  Id.

TDIU was included as an issue part and parcel to the issues of the Veteran's entitlement to higher disability ratings for his service-connected bronchitis and stomach disabilities by the Board in December 2011, as noted above.  In compliance with the remand at that time, the Veteran was notified via letter dated in January 2012 of the criteria for establishing a TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability evaluations, which was noted to include employment consideration, and effective dates.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  Notice letters dated in December 2004, and May 2005, June 2009, and January 2012 fully addressed all notice elements.  The December 2004 and May 2005 letters predated the initial adjudication of the Veteran's increased rating claims in November 2005.  The subsequent notice letters, specifically the January 2012 notice letter, predated the aforementioned May 2012 SSOC in which TDIU initially was adjudicated by the AOJ/RO.  To the extent, if any, that a notice timing defect exists, it thus has been cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that where notice was not provided prior to initial adjudication, the timing problem can be cured by issuance of notice followed by readjudication of the claim); see also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding that the issuance of fully compliant notification followed by readjudication of the claim, such as a statement of the case or SSOC, is sufficient to cure a timing defect).

Next, VA has a duty to assist a Veteran in the development of his claim.  This duty includes assisting him in the procurement of his available service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's available service treatment records and identified VA and private treatment records.  To date, neither the Veteran nor his representative has identified any outstanding evidence.

VA medical examinations addressing one or more of the Veteran's service-connected disabilities were conducted in July 2010 and February 2012 
 (as directed, if needed, in the December 2011 remand).  The VA examiners reviewed the claims file and the Veteran's medical records, interviewed him regarding his relevant history and symptomatology, and performed a pertinent physical assessments.  These examiners also opined or at least commented upon the occupational effects of the disability being examined.  These effects readily are inferred from the July 2010 and February 2012 examinations, however.  Since the VA medical examinations answer all questions necessary to render the determination made herein, the Board finds them adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

TDIU

The Veteran seeks a TDIU.  He contends that his service-connected respiratory and stomach disabilities render him unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.

A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).

When jobs are not realistically within his physical and mental capabilities, a Veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weingberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the Veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A Veteran is totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).

Even if the Veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the Veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more. If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  Second, the Veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the Veteran does not meet the above percentage evaluation requirements, he still may be deemed totally disabled on an extraschedular basis.  To qualify, the Veteran must be unemployable by reason of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service for further consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

For the period on appeal, the Veteran has been service-connected for the following disabilities:  hemigastrectomy, gastroduodenostomy, vagotomy with residual diarrhea stools and gastroesophageal reflux disease (GERD) (hereinafter, a stomach disability), rated as 40 percent disabling; chronic bronchitis (hereinafter, a respiratory disability), rated as 30 percent disabling; residuals of fracture to the right fourth finger, rated as noncompensable; and a left forearm scar, rated as noncompensable.  His combined disability rating is 60 percent.  Thus, he does not meet the minimum percent evaluation requirement of two or more service-connected disabilities with a combined evaluation of 70 percent or more.  

As such, a TDIU may be awarded only on an extraschedular basis.  Thus, the remaining question before the Board is whether the Veteran was unemployable by reason of his service-connected disabilities such that referral to the Director of the Compensation and Pension Service is required.  

Although the evidence in its entirety has been reviewed in this regard, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

As noted above, the RO denied the claim for a TDIU in the May 2012 SSOC.  In so doing, the RO noted that the Veteran did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  The RO also determined that although the Veteran's service-connected disabilities restricted his ability to perform some occupational activities and required accommodations in his employment, he was not precluded from performing sedentary work.  Thus, the RO declined to submit the Veteran's case to the Director of Compensation and Pension Service for extraschedular consideration.

With respect to level of education, special training, and previous work experience, the Veteran has indicated the following in statements to VA and to his healthcare providers.  He claims to have previously worked as an electrician helper and in the field of small engine repair.  The Veteran also reported having worked in a warehouse; however he did not specify the type of work he performed.  According to the Veteran, he has been disabled from gainful employment since 1994.  He is a high school graduate.  Although the Veteran was provided an Application for Increased Compensation Based on Unemployability (VA Form 21-8940) in January 2012, he failed to return the form and has not provided any additional information regarding his employment and educational history.    

As reflected in the claims file, the Veteran underwent a VA stomach examination in July 2010.  The Veteran reported experiencing worsening gastrointestinal symptoms for years, manifested by reflux, indigestion, and diarrhea.  He indicated that some days he had persistent, recurring loose stool for four to five hours in the morning.  He previously worked in the field of small engine repair and electrical work, and he reported that he last worked regularly in 1994.  According to the Veteran, he attempted to work intermittently since that time, but he was reportedly only able to tolerate employment for two to three months at a time due to the aggravation of his stomach symptoms.  He stated that his job duties changed at one point during his employment from working as an electrician to working in a warehouse, as he needed to be in close proximity to a restroom.  The Veteran also reported that his breathing problems were aggravated by the high temperatures in the warehouse.  During the examination, the Veteran reported having diarrhea approximately thirty minutes after eating on a daily basis and that he experienced diarrhea more than six times per day.  The examiner noted that the Veteran treated his indigestion/GERD symptoms and chronic diarrhea with the daily use of prescription medications  Based on his review of the claims file and the results of the Veteran's clinical examination, the examiner determined that the Veteran's stomach disability had significant effects on his usual occupation.  He acknowledged that the Veteran was not currently employed, but he concluded that the Veteran needed to work in close proximity to the bathroom facilities.  The examiner further commented that the Veteran was unable do any activities that required straining because he lost control of his bowels.  He also noted that the Veteran was no longer able to use the bus for transportation because it required him to ride for too long without access to a bathroom.

During a July 2010 VA respiratory system examination, the Veteran reiterated his work history as previously described.  He reported experiencing dyspnea with moderate exertion.  He was able to walk a flight or stables or a couple of hundred feet slowly, without dyspnea.  He stated that he was unable to run or participate in sports.  His respiratory symptoms were aggravated by heat. The examiner noted that the Veteran treated his symptoms with the daily use of an inhaled bronchodilator.    
During the examination, the Veteran reported a history of a productive cough and dyspnea.  The examiner reviewed the claims file and confirmed the diagnosis of chronic bronchitis following the clinical examination.  He concluded that the Veteran's disability prevented him from employment in physically strenuous occupations due to dyspnea.  The Veteran was also precluded from working in hot and dusty environments.  

The Veteran's service-connected disabilities were further assessed during VA examinations performed in February 2012.  The examiner indicated that the claims file was not available for her review.  However, she noted the Veteran's history of respiratory symptomatology that had worsened over the years and that required the need for more frequent medical treatment due to shortness of breath and bronchitis.  The Veteran reported that he became short of breath with any exertion and that he experienced nocturnal coughing with excessive mucus production.  The examiner noted that he utilized inhalers to treat his symptoms.  She also noted that the Veteran's condition required the use of systemic corticosteroids on three occasions during the previous twelve months.  Based on the results of the clinical examination, the examiner concluded that the Veteran's respiratory disability affected his ability to perform rigorous and strenuous activities due to the functional limitation associated with  the development of dyspnea on minimal exertion.  She determined that this would not allow the Veteran to perform heavy lifting or carrying, or to ambulate for prolonged periods.  The examiner essentially stated, however, that the Veteran's conditions would not preclude him from performing sedentary work, such as answering telephones or handling paperwork.

With regards to his stomach disability, the examiner listed the Veteran's symptoms as including chronic diarrhea, frequent weight loss, and an inability to gain significant amount of weight.  The Veteran reported that he ate six to eight small meals daily because he had limited gastric capacity; he was unable to eat moderate amounts of food secondary to over filling, which resulted in nausea and vomiting.  He also experienced dumping syndrome with most of the foods that he consumed.  The Veteran was actively being treated for his GERD symptoms, which required the use of continuous medication.  His GERD symptoms included persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, sleep disturbance caused by esophageal reflux, anemia, weight loss, nausea, and vomiting.  His GERD symptoms were periodic.  The examiner noted that the Veteran's experienced recurring symptoms, with the average duration of an episode lasting less than one day.  His symptoms occurred four or more times per year.  His symptoms included periodic abdominal pain, anemia, weight loss, periodic nausea, and periodic vomiting.  

The examination rendered a diagnosis of postgastrectomy syndrome, which the examiner characterized as moderate, less frequent episodes of epigastric symptomatology with characteristic mild circulatory symptoms after meals, with diarrhea and weight loss.  The Veteran did not experienced any incapacitating episodes due to his gastrointestinal symptomatology.  The examiner noted that the Veteran experienced chronic diarrhea almost on a daily basis.  Based on these results, the examiner identified the functional impairments imposed by the Veteran's stomach disability as chronic diarrhea with the need for frequent bathroom breaks.  She noted that this predisposed the Veteran to frequent breaks and/or absences from work.

During the February 2012 VA examinations, the examiner also noted the presence of a surgical scar related to the Veteran's service-connected hemigastrectomy surgery.  The associated examination revealed that the scar was located on the Veterans' anterior trunk, was nontender, and was not painful or unstable.  The examiner concluded that the Veteran's functional status would not be impacted by his residual scar.  Therefore, the condition did not preclude the Veteran from active or sedentary activity.  

In April 2012, the same examiner who performed the February 2012 VA examinations reviewed the Veteran's claims file.  In an addendum report, the examiner determined that there were no changes in the previous examinations findings.    

The Board finds, given the above, that the Veteran was not unemployable during the pendency of the appeal and has not been unable to secure and follow substantially gainful employment by reason of his service-connected disabilities, individually or in concert with each other.  The medical evidence does not indicate, nor does the Veteran claim, that he is precluded from maintaining gainful employment due to his service-connected right fourth finger and left forearm scar disabilities.  Instead, the Veteran asserts that he is unemployable due to his service-connected bronchitis and stomach disabilities.  While the Board finds that these service-connected disabilities no doubtedly affect his ability to work, they do not preclude him from securing and maintaining all types of work.

A review of the record does not indicate to the undersigned that all employment is precluded solely due to service-connected disabilities.  In making this determination, the Board notes that although the July 2010 VA examiner determined that the Veteran's stomach disability had significant effects on his usual occupation, the identified limitations do no prevent the Veteran from all forms of employment.  Indeed, the July 2010 VA examiner identified the impact of the Veteran's stomach disability on his employability as his need to work in close proximity to a restroom and his inability to perform any straining activities.  As reflected in the July 2010 respiratory examination report, the Veteran's service-connected bronchitis disability precludes his employment in hot and dusty environments and performing strenuous activities.  However, these limitations would not exclude the Veteran from all types of employment.  Indeed, the findings of the July 2010 examiner were essentially confirmed by the February 2012 VA examinations.  Based on the clinical examinations of the Veteran and a review of the claims file, the February 2012 examiner concluded that the Veteran was not precluded from performing sedentary work, such as answering telephones.  The VA opinions of record are considered highly probative, as they are definitive, and based upon complete reviews of the Veteran's entire claims file and clinical examination of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not provided any competent medical evidence to rebut the opinions against his claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

The Board has considered the Veteran's own statements that he was unable to work due to his service-connected respiratory and stomach disabilities.  However, the evidence overall does not support the Veteran's contentions.  Indeed, the Board finds it significant that the Veteran has not provided any evidence indicating that he has tried to obtain substantial employment since he last worked in 1994.  Moreover, there is no medical opinion of record to support the Veteran's assertions.  As was explained in detail by the evidence of record, including the medical examinations and opinions described above, the Veteran is able to perform sedentary type work.  While his service-connected disabilities clearly require that accommodations in his employment, e.g. convenient and frequent access to restroom facilities, such accommodations would not render him unemployable.  Additionally, although the Veteran does not have an advanced education, he himself has described his ability to transfer his specialized job experience as an electrician's helper to other job settings.  The Board finds ultimately finds that any adverse impact on his employment due to his stomach disability and bronchitis are already contemplated by the disability ratings currently for his service-connected disabilities.  Thus, the preponderance of the evidence does not indicate that referral for extraschedular consideration for a TDIU is warranted in this case.

In reaching the above determination, the Board does not question the credibility of the Veteran's assertions with regard to what he feels has been the impact of his service connected disabilities upon employment.  The Board has considered the Veteran's statements in this regard and finds the Veteran to be both competent and credible to describe his current symptomatology and his employment history.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (Lay evidence may provide sufficient support for a claim if it is both competent and credible.).  However, the preponderance of the objective evidence does not support a finding the Veteran to be unemployable due solely to service connected disabilities.  Therefore, it is the Board's conclusion that all employment has not been precluded due solely to the Veteran's service-connected disabilities.  Thus, the RO's decision not to refer this issue to the Director of Compensation and Pension Service for consideration of a TDIU was correct.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied. See 38 C.F.R. § 5107(b); Gilbert, supra.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


